

JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433


March 12, 2009


YA Global Investments, L.P.
101 Hudson Street, Suite 3700
Jersey City, NJ 07302


Re:
Warrants to purchase shares of JAG Media Holdings, Inc. (“JAG Media”) held by YA
Global Investments, L.P. (“YA Global”).



Gentlemen:


This letter shall set forth our understanding with respect to the warrant (the
"Warrant") issued on May 24, 2006 held by YA (Warrant No. CCP-3) to purchase
2,000,000 shares of JAG Media's common stock at an exercise price of $0.60 per
share.  The warrant is currently exercisable by YA Global on a cash, or a
cashless, basis, at YA Global's sole discretion.  For good and valuable
consideration, YA Global and JAG Media agree as follows: (a) the exercise price
of the entire 2,000,000 shares underlying the warrant shall be reduced to $0.07
per share, and (b) YA Global shall exercise such 2,000,000 shares on a cash
basis, providing JAG Media with $140,000 in cash. Warrant No. CCP-3, and its
underlying warrant shares, are not registered for resale and, accordingly, shall
be subject to the rights and restrictions of Rule 144.


In connection with the agreements set forth herein, JAG Media represents that it
has proper approval and authority of its board of directors to enter into this
agreement, and that upon exercise and payment of the exercise price as set forth
above, the shares to be issued to YA Global shall be fully paid and validly
issued shares of JAG Media.


If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.


Sincerely yours,


JAG Media Holdings, Inc.
 
 
AGREED AND ACCEPTED:
YA Global Investments, L.P.
(formerly, Cornell Capital Partners, L.P.)
                   
By: Yorkville Advisors, LLC
 
By: 
/s/ Thomas J. Mazzarisi
 
Its: Investment Manager
   
Name: Thomas J. Mazzarisi
         
Title: Chairman & CEO
 
By: 
/s/ Mark Angelo          
Name: Mark Angelo
 




--------------------------------------------------------------------------------

